Exhibit 10.6

 

FORM OF URBAN EDGE PROPERTIES 2015 OMNIBUS SHARE PLAN
[INCENTIVE/NON-QUALIFIED] STOCK OPTION AGREEMENT

 

STOCK OPTION AGREEMENT (the “Agreement”) made as of the date set forth on
Schedule A hereto between Urban Edge Properties, a Maryland real estate
investment trust (the “Company”), and the employee of the Company or one of its
affiliates listed on Schedule A (the “Employee”).

 

RECITALS

 

A.                                    In accordance with the Urban Edge
Properties 2015 Omnibus Share Plan, as it may be amended or modified from time
to time (the “Plan”), the Company desires, in connection with the employment of
the Employee, to provide the Employee with an opportunity to acquire shares of
the Company’s common shares of beneficial interest, par value $.01 per share
(the “Common Shares”), and thereby provide additional incentive for the Employee
to promote the progress and success of the business of the Company and its
subsidiaries.

 

B.                                    Schedule A hereto sets forth certain
significant details of the option grant herein and is incorporated herein by
reference. Capitalized terms used herein and not otherwise defined have the
meanings provided on Schedule A.

 

NOW, THEREFORE, the Company and the Employee hereby agree as follows:

 

AGREEMENT

 

1.                                      GRANT OF OPTIONS: On the terms and
conditions set forth below, as well as the terms and conditions of the Plan and
subject to adjustment as provided in Section 8 hereof, the Company hereby grants
to the Employee the right to purchase (the “Option”) an aggregate of such number
of Common Shares as is set forth on Schedule A at a purchase price per Common
Share equal to the Exercise Price set forth on Schedule A. The Option [is/is
not] intended to be an “incentive stock option” within the meaning of
Section 422 of the Internal Revenue Code of 1986, as amended (the “Code”) to the
extent set forth on Schedule A.

 

2.                                      TERM OF OPTION: The term of the Option
shall be the time period indicated on Schedule A from the date of grant referred
to on Schedule A, subject to earlier termination or cancellation as provided in
this Agreement.

 

Except as otherwise permitted under Section 7 hereof, the Option shall not be
exercisable unless the Employee shall, at the time of exercise, be an employee
of the Company or its affiliates.

 

3.                                      NON-TRANSFERABILITY OF OPTION: The
Option shall not be transferable otherwise than by will or by the laws of
descent and distribution, and the Option may be exercised during the Employee’s
lifetime only by the Employee. More particularly, but without limiting the
generality of the foregoing, the Option may not be assigned, transferred (except
as provided in the preceding sentence), pledged, or hypothecated in any way
(whether by operation of law or otherwise), and shall not be

 

--------------------------------------------------------------------------------


 

subject to execution, attachment or similar process. Any attempted assignment,
transfer, pledge, hypothecation or other disposition of the Option contrary to
the provisions of the Plan or this Agreement, and any levy of any attachment or
similar process upon the Option, shall be null and void and without effect, and
the Compensation Committee of the Company (the “Committee”) may, in its
discretion, upon the happening of any such event, terminate the Option
forthwith.

 

4.                                      EXERCISE OF OPTION: Unless terminated
pursuant to Section 7 hereof, the Option may be exercised as to not more than
the Annual Option Vesting Amount (as defined on Schedule A) of the aggregate
number of Common Shares originally subject thereto commencing on the first
Annual Vesting Date (as defined on Schedule A) following the date of grant.
Thereafter, on each Annual Vesting Date and until the expiration of the term of
this Agreement (unless earlier terminated or canceled as provided in this
Agreement), the Option may be exercised for an additional Annual Option Vesting
Amount. To the extent that Schedule A provides for amounts or schedules of
vesting that conflict with the provisions of this paragraph, the provisions of
Schedule A will govern.

 

The right to purchase Common Shares pursuant to the Option shall be cumulative.
If the full number of Common Shares available for purchase under the Option, to
the extent the Option is vested, has not been purchased, the balance may be
purchased at any time or from time to time thereafter, but prior to the
termination of such Option. The Option shall not, however, be exercisable after
the expiration thereof; and except as provided in Section 7 hereof, the Option
shall not be exercisable unless the Employee is an employee of the Company or
its affiliates at the time of exercise.

 

The holder of the Option shall not have any rights to dividends or any other
rights of a shareholder with respect to the Common Shares subject to the Option
until such Common Shares shall have been issued to him (as evidenced by the
appropriate entry on the books of a duly authorized transfer agent of the
Company), upon the purchase of such Common Shares through exercise of the
Option.

 

Notwithstanding the foregoing or anything to the contrary set forth herein, upon
(a) the occurrence of a Change in Control of the Company and (b) the termination
of employment of the Employee with the Company or its affiliates within 24
months of such Change in Control either (i) by the Company (or its successor)
without Cause (as defined below) or (ii) by the Employee for Good Reason (as
defined below), then the Option shall become vested and immediately exercisable
in full. For purposes of this Agreement, a “Change in Control” of the Company
means the occurrence of one of the following events:

 

(i)                                     individuals who, on the date hereof,
constitute the Board of Trustees of the Company (the “Incumbent Trustees”) cease
for any reason to constitute at least a majority of the Board of Trustees (the
“Board”), provided that any person becoming a trustee subsequent to the date
hereof whose election or nomination for election was approved by a vote of at
least two-thirds of the Incumbent Trustees then on the Board (either by a
specific vote or by approval of the proxy statement of the Company in which such
person is named as a nominee for trustee, without objection to such nomination)
shall be an Incumbent Trustee; provided, however, that no individual initially
elected or nominated as a trustee of the Company as a result of an actual or
threatened election contest with respect to trustees or as a result of any other
actual or threatened solicitation of proxies by or on behalf of any person other
than the Board shall be an Incumbent Trustee;

 

2

--------------------------------------------------------------------------------


 

(ii)                                  any “person” (as such term is defined in
Section 3(a)(9) of the Securities Exchange Act of 1934 (the “Exchange Act”) and
as used in Sections 13(d)(3) and 14(d)(2) of the Exchange Act) is or becomes,
after the date hereof, a “beneficial owner” (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of securities of the Company representing
30% or more of the combined voting power of the Company’s then-outstanding
securities eligible to vote for the election of the Board (the “Company Voting
Securities”); provided, however, that an event described in this paragraph
(ii) shall not be deemed to be a Change in Control if any of following becomes
such a beneficial owner: (A) the Company or any majority-owned subsidiary of the
Company (provided that this exclusion applies solely to the ownership levels of
the Company or the majority-owned subsidiary), (B) any tax-qualified,
broad-based employee benefit plan sponsored or maintained by the Company or any
such majority-owned subsidiary, (C) any underwriter temporarily holding
securities pursuant to an offering of such securities or (D) any person pursuant
to a Non-Qualifying Transaction (as defined in paragraph (iii));

 

(iii)                               the consummation of a merger, consolidation,
share exchange or similar form of transaction involving the Company or any of
its subsidiaries, or the sale of all or substantially all of the Company’s
assets (a “Business Transaction”), unless immediately following such Business
Transaction (a) more than 50% of the total voting power of the entity resulting
from such Business Transaction or the entity acquiring the Company’s assets in
such Business Transaction (the “Surviving Corporation”) is beneficially owned,
directly or indirectly, by the Company’s shareholders immediately prior to any
such Business Transaction, and (b) no person (other than the persons set forth
in clauses (A), (B) or (C) of paragraph (ii) above or any tax-qualified,
broad-based employee benefit plan of the Surviving Corporation or its
affiliates) beneficially owns, directly or indirectly, 30% or more of the total
voting power of the Surviving Corporation (a “Non-Qualifying Transaction”); or

 

(iv)                              Board approval of a liquidation or dissolution
of the Company, unless the voting common equity interests of an ongoing entity
(other than a liquidating trust) are beneficially owned, directly or indirectly,
by the Company’s shareholders in substantially the same proportions as such
shareholders owned the Company Voting Securities immediately prior to such
liquidation and such ongoing entity assumes all existing obligations of the
Company to Employee under this Agreement.

 

For the purposes of this Section and Section 7, “Cause” will mean, with respect
to the Employee, the Employee’s: (a) conviction of, or plea of guilty or nolo
contendre to, a felony pertaining or otherwise relating to his or her employment
with the Company or an affiliate; or (b) willful misconduct that is materially
economically injurious to the Company or any of its affiliates, in each case as
determined in the Company’s sole discretion. For the purposes of this Section,
“Good Reason” will mean (a) the assignment to the Employee of duties materially
and adversely inconsistent with the Employee’s status prior to the Change in
Control or a material and adverse alteration in the nature of the Employee’s
duties, responsibilities or authority; (b) a reduction in the Employee’s base
salary; or (c) a relocation of the Employee’s own office location to a location
more than 30 miles from its location prior to the Change in Control. In the
event the Employee is a party to an employment agreement with the Company or an
affiliate thereof, and the definitions of Cause or Good Reason contained herein
conflict with terms provided therefor in such employment agreement (or similar
terms or provisions intended to cover substantially

 

3

--------------------------------------------------------------------------------


 

similar circumstances), the definitions contained in such employment agreement
will govern.

 

5.                                      METHOD OF EXERCISE: The Option shall be
exercisable by written notice specifying the number of Common Shares purchased
and accompanied by payment in full in cash or by certified or bank cashier’s
check payable to the order of the Company, by tender of Common Shares owned by
the employee valued at fair market value as of the date of exercise or by a
combination of cash and Common Shares. Upon delivery, by hand or by registered
mail directed to the Company at its executive offices (currently at 888 Seventh
Avenue, New York, NY 10019 Attn: Stock Option Administrator), the Company shall
issue the number of Common Shares purchased, which issuance shall, in the event
of a hand delivery of the exercise price, occur immediately upon such delivery,
provided the holder of the Option shall have given two business days’ advance
notice of such delivery. In no case may a fraction of a Common Share be
purchased or issued pursuant to the exercise of an Option. The Option shall be
deemed to have been exercised with respect to any particular Common Shares, if,
and only if, the provisions of this Agreement shall have been complied with, in
which event the Option shall be deemed to have been exercised on the date on
which the notice described above shall have been delivered to the Company. The
certificate or certificates of Common Shares as to which the Options shall be
exercised shall be registered in the name of the person or persons exercising
the Option.

 

6.                                      RESTRICTIONS ON COMMON SHARES: Common
Shares issued upon the exercise of the Option shall be issued only to the holder
of the Option. Any restrictions upon transfer of Common Shares issued upon the
exercise of the Option, which in the opinion of the Company’s counsel are
required by the Securities Act of 1933, as amended, shall be noted on the
certificate thereof by appropriate legend.

 

7.                                      TERMINATION OF EMPLOYMENT: Any Options
held by the Employee upon termination of employment shall remain exercisable as
follows:

 

(I)                                   If the Employee’s termination of
employment is due to death, all unvested Options shall become immediately
exercisable in full and shall be exercisable by the Employee’s designated
beneficiary, or, if none, the person(s) to whom such Employee’s rights under the
Option are transferred by will or the laws of descent and distribution for the
Applicable Option Exercise Period (as defined on Schedule A) following the date
of death (but in no event beyond the term of the Option), and shall thereafter
terminate;

 

(II)                              If the Employee’s termination of employment is
due to disability (as defined in Section 22(e)(3) of the Code, or
Section 422(c)(6) of the Code if this Option is intended to be an incentive
stock option), all unvested Options shall become immediately exercisable in full
and shall be exercisable for the Applicable Option Exercise Period following
such termination of employment (but in no event beyond the term of the Option),
and shall thereafter terminate;

 

(III)                         If the Employee’s termination of employment is due
to retirement on or after the attainment of age 65, all unvested Options shall
become immediately exercisable in full and shall be exercisable for the
Applicable Option Exercise Period following such retirement (but in no event
beyond the term of the Option), and shall thereafter terminate;

 

4

--------------------------------------------------------------------------------


 

(IV)                          If the Employee’s termination of employment is for
Cause, all Options, to the extent not vested, shall terminate on the date of
termination and, all other Options, to the extent exercisable as of the date of
termination, shall be exercisable for the Applicable Option Exercise Period, if
any, following such termination of employment (but in no event beyond the term
of the Option), and shall thereafter terminate; and

 

(V)                               If the Employee’s termination of employment is
for any reason other than as set forth in clause (I), (II), (III) or (IV) of
this Section 7, all unvested Options shall terminate on the date of termination,
and all other Options, to the extent exercisable as of the date of termination,
shall be exercisable for the Applicable Option Exercise Period following such
termination of employment (but in no event beyond the term of the Option), and
shall thereafter terminate. An Employee’s status as an employee shall not be
considered terminated in the case of a leave of absence agreed to in writing by
the Company (including, but not limited to, military and sick leave); provided
that such leave is for a period of not more than one year or re-employment upon
expiration of such leave is guaranteed by contract or statute.

 

8.                                      RECLASSIFICATION, CONSOLIDATION OR
MERGER: In the event of any change in the outstanding Common Shares by reason of
any share dividend or split, recapitalization, merger, consolidation, spin-off,
combination or exchange of Common Shares or other corporate change, or any
distributions to common shareholders other than regular dividends, the Committee
shall make such substitution or adjustment, if any, as it deems to be equitable,
as to the Exercise Price and the number or kind of Common Shares issued or
reserved for issuance pursuant to the Plan and to outstanding awards or make
such other cash or other distribution as is equitable. If the Company is
reorganized or consolidated or merged with another corporation, the Employee
shall be entitled to receive options covering shares of such reorganized,
consolidated or merged company in the same proportion, at an equivalent price,
and subject to the same conditions. For purposes of the preceding sentence the
excess of the aggregate fair market value of the shares subject to the Option
immediately after the reorganization, consolidation or merger over the aggregate
option price of such shares shall not be more than the excess of the aggregate
fair market value of all shares subject to the Option immediately before the
reorganization, consolidation or merger over the aggregate option price of the
shares, and the new Option or assumption of the old Option shall not give the
Employee additional benefits which he did not have under the old Option.

 

9.                                      APPROVAL OF COUNSEL: The issuance and
delivery of Common Shares pursuant to the Option shall be subject to the
reasonable approval by the Company’s counsel with respect to compliance with the
requirements of the Securities Act of 1933, as amended, the Securities Exchange
Act of 1934, as amended, and the rules and regulations thereunder, and the
requirements of any national securities exchange upon which the Common Shares
may then be listed as in compliance with any other law or regulation, including,
but not limited to, Section 856 of the Code.

 

10.                               NO RIGHT TO EMPLOYMENT: Nothing herein
contained shall affect the right of the Company or any affiliate to terminate
the Employee’s services, responsibilities and duties at any time for any reason
whatsoever.

 

5

--------------------------------------------------------------------------------


 

11.                               GOVERNING LAW: This Agreement shall be
governed by and construed and enforced in accordance with the laws of the State
of Maryland, without references to principles of conflict of laws.

 

12.                               SEVERABILITY: If, for any reason, any
provision of this Agreement is held invalid, such invalidity shall not affect
any other provision of this Agreement not so held invalid, and each such other
provision shall to the full extent consistent with law continue in full force
and effect. If any provision of this Agreement shall be held invalid in part,
such invalidity shall in no way affect the rest of such provision not held so
invalid, and the rest of such provision, together with all other provisions of
this Agreement, shall to the full extent consistent with law continue in full
force and effect.

 

13.                               HEADINGS: The headings of paragraphs hereof
are included solely for convenience of reference and shall not control the
meaning or interpretation of any of the provisions of this Agreement.

 

14.                               COUNTERPARTS: This Agreement may be executed
in multiple counterparts with the same effect as if each of the signing parties
had signed the same document. All counterparts shall be construed together and
constitute the same instrument.

 

15.                               BENEFITS OF AGREEMENT: This Agreement shall
inure to the benefit of and be binding upon each successor of the Company. All
obligations imposed upon the Employee and all rights granted to the Company
under this Agreement shall be binding upon the Employee’s heirs, legal
representatives and successors. The Agreement shall be the sole and exclusive
source of any and all rights which the Employee or his heirs, legal
representatives or successors may have in respect to the Option and any Common
Shares granted or issued hereunder whether to himself or any other person.

 

16.                               MISCELLANEOUS: This Agreement may not be
amended except in writing signed by the Company and the Employee.
Notwithstanding the foregoing, this Agreement may be amended in writing signed
only by the Company to: (a) correct any errors or ambiguities in this Agreement;
and/or (b) to make such changes that do not materially adversely affect the
Employee’s rights hereunder. This option grant shall in no way affect the
Employee’s participation or benefits under any other plan or benefit program
maintained or provided by the Company. In the event of a conflict between this
Agreement and the Plan, the Plan shall govern.

 

17.                               CONFLICT WITH EMPLOYMENT AGREEMENT: If (and
only if) the Employee and the Company or its affiliates have entered into an
employment agreement, in the event of any conflict between any of the provisions
of this Agreement and any such employment agreement (in particular, but without
limitation, with respect to the definition of “Cause”), the provisions of such
employment agreement will govern. As further provided in Section 10, nothing
herein shall imply that any employment agreement exists between the Employee and
the Company or its affiliates.

 

18.                               TAX WITHHOLDING: The Company or its applicable
affiliate has the right to withhold from other compensation payable to the
Employee any and all applicable income and employment taxes due and owing with
respect to the Options to the extent such amount is required to be paid by the
Company or its applicable affiliate (the “Withholding Amount”), and/or to delay
delivery of Common Shares until appropriate arrangements have been made for
payment of such withholding. In the alternative, the

 

6

--------------------------------------------------------------------------------


 

Company has the right to retain and cancel, or sell or otherwise dispose of,
such number of Common Shares underlying Options as have a market value
(determined at date the Withholding Amount becomes payable) approximately equal
to the Withholding Amount, with any excess proceeds being paid to Employee.

 

19.                               ACKNOWLEDGEMENT.  The Employee hereby
acknowledges and agrees that this Agreement and the Option issued hereunder
shall constitute satisfaction in full of all obligations of the Company, if any,
to grant to the Employee stock options pursuant to the terms of any written
employment agreement or letter or other written offer or description of
employment with the Company executed prior to or coincident with the date
hereof.

 

[signature page follows]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been executed by the parties hereto as of
the date and year first above written.

 

 

URBAN EDGE PROPERTIES

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

 

[EMPLOYEE]

 

8

--------------------------------------------------------------------------------


 

SCHEDULE A TO OPTION AGREEMENT

 

(Terms being defined are in quotation marks.)

 

Date of Option Agreement:

 

As of

 

 

 

Name of Employee:

 

 

 

 

 

Number of Common Shares Subject to Grant:

 

 

 

 

 

“Exercise Price”:

 

 

 

 

 

Date of Grant:

 

 

 

 

 

Incentive and/or Non-Qualified Options

 

Number of:

Incentive Stock Options (ISO)
Non-Qualified Stock Options (NQ)

 

 

 

Term of Option from Date of Grant:

 

(Check the applicable box to indicate term of Option)

 

 

 

 

 

o

Ten years — expires on                , 20

 

 

o

Five years — expires on                , 20

 

 

o

 

Vesting Period:

 

 

 

 

 

 

 

 

 

“Annual Option Vesting Amount”
Insert the number of Options that vest each year or other applicable vesting
schedule.

 

20 -
20 -
20 -
20 -
20 -

(NQ) and
(NQ) and
(NQ) and
(NQ) and
(NQ) and

(ISO)
(ISO)
(ISO)
(ISO)
(ISO)

 

 

 

“Annual Vesting Date” (or if such date is not a business day, on the next
succeeding business day):

 

 

 

 

 

Insert the calendar date of each year in which Options will vest or other
appropriate vesting schedule.

 

 

 

A-1

--------------------------------------------------------------------------------


 

“Applicable Option Exercise Period”:
Insert the period following termination for which an Option may still be
exercised for each event referenced and as cross-referenced to the applicable
Section of the Agreement.

 

Death (Section 7(I)):

Disability (Section 7(II)):

Retirement (Section 7(III)):

Cause (Section 7(IV)):

Other Termination (Section 7(V)):

 

 

 

Initials of Company representative:

 

 

 

 

 

Initials of Employee:

 

 

 

A-2

--------------------------------------------------------------------------------